        Case 2:18-cr-00292-DWA Document 536 Filed 08/11/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                         )
                                                 )
           v.                                    )      Criminal No. 18-292
                                                 )
ROBERT BOWERS                                    )


UNOPPOSED MOTION TO EXTEND THE DEADLINE TO FILE A REPLY TO
THE CLERK OF COURT’S AND THE GOVERNMENT’S RESPONSES TO THE
MOTION FOR AN EVIDENTIARY HEARING TO DETERMINE THE NATURE
        AND EXTENT OF ANY CONFLICT OF INTEREST BY
                    THE CLERK OF COURT

       Defendant Robert Bowers, through undersigned counsel, asks this Court to extend

the deadline for filing a reply to the Clerk of Court’s and the government’s responses to

his Motion for an Evidentiary Hearing to Determine the Nature and Extent of any

Conflict of Interest by the Clerk of Court. ECF 521, 528. Despite diligent efforts, counsel

needs an additional two business days, or until August 16, 2021, to finalize and file the

pleading. The government does not oppose the granting of this motion.

                                          Respectfully submitted,

                                          /s/ Judy Clarke
                                          Judy Clarke
                                          Clarke Johnston Thorp & Rice, PC

                                          /s/ Michael J. Novara
                                          Michael J. Novara
                                          First Assistant Federal Public Defender

                                          /s/ Elisa A. Long
                                          Elisa A. Long
                                          Supervisory Assistant Federal Public Defender
